DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (“Growth hormone-releasing peptide can improve left ventricular dysfunction and attenuate dilation in dilated cardiomyopathic hamsters,” Cardiovascular Research 61 (2004) 30– 38).
	Iwase et al. teach a pharmaceutical composition comprising GHRP-6 and a vehicle suitable for subcutaneous injection (p. 31, top col 2). Iwase et al. teach that the composition is cardioprotective and useful for treating heart failure (section 4.3, section 5), satisfying all of the limitations of claim 9.
With respect to claim 10, a  recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, because the prior art composition meets all of the structural and chemical limitations of the claim, it must be capable of being administered after 12 hours after an episode of ischemia is established.
With respect to claims 11-12, Iwase et al. teach a method of treating a model of human dilated cardiomyopathy, a cause of heart failure, a condition listed in claim 12, comprising administering a pharmaceutical composition comprising GHRP-6 and a vehicle suitable for subcutaneous injection (p. 31, top col 2; section 4.3, section 5).
With respect to claim 13, Iwase et al. teach human dilated cardiomyopathy causes a need for heart transplantation (p. 30, col 1). Therefore, the subjects in Iwase et al. are awaiting heart transplantation and the effect of the administration on systemic homeostasis and general state of health is inherent to administering the same drug, to the same patients and in the same manner as the instant claims.
With respect to claim 16, Iwase et al. teach 100 g/kg body weight (p. 31, top col 2), which falls within the claimed range.

Claims 9-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlagna et al.  ("Growth-hormone-releasing peptide 6 (GHRP6) prevents oxidant cytotoxicity and reduces myocardial necrosis in a model of acute myocardial infarction", Clinical Science, vol. 112, no. 4, 17 January 2007, pages 241-250; cited by Applicant).
Berlanga et al. teach a pharmaceutical composition comprising GHRP-6 and normal saline, pharmaceutically acceptable vehicle (p. 243). Berlanga et al. teach GHRP-6 is capable of rescuing myocardial cells during ischemia/reperfusion and its ensuing pathological cascade (p. 249), satisfying all of the limitations of claim 9.
With respect to claim 10, a  recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, because the prior art composition meets all of the structural and chemical limitations of the claim, it must be capable of being administered after 12 hours after an episode of ischemia is established.
With respect to claims 11-12, Berlanga et al. teach et al. teach a method of treating a model of acute myocardial infarction, a condition listed in claim 12, by administering GHRP6. Berlanga et al. teach that GHRP6 prevents oxidant cytotoxicity, reduces myocardial necrosis (Table 4, p. 246) and reduces infarct size (Table 2, p. 245). 
With respect to claim 14, Berlagna et al. teach that the GHRP6 is infused via cavafix catheter (p. 243).
With respect to claim 15, Berlagna et al. teach that the GHRP6 is administered as a pre-ischemic bolus 10 minutes before occlusion, 20 minutes after clamping, 5 minutes prior to reperfusion, and then twice a day at regular intervals until 72 hours after surgery. The administrations given 5 minutes prior to reperfusion and twice a day at regular intervals until 72 hours after surgery qualify as part of an endoluminal dilation procedure because reperfusion qualifies as endoluminal dilation.
With respect to claim 17-18, Berlagna et al. teach that the GHRP6 is administered as a pre-ischemic bolus 10 minutes before occlusion, 20 minutes after clamping, 5 minutes prior to reperfusion, and then twice a day at regular intervals until 72 hours after surgery. The administrations given twice a day at regular intervals until 72 hours after surgery fall within the claimed range “at least 12 hours after an episode of ischemia is established” and “between 13 and 96 hours after an episode of ischemia is established”.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654